Case: 18-10353   Date Filed: 12/04/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10353
                         Non-Argument Calendar
                       ________________________

          D.C. Docket Nos. 1:17-cv-23174-RNS; 17-bkc-14566-LMI


CARLOS COLETTA,

                                                          Plaintiff-Appellant,

                                   versus


THE BANK OF NEW YORK MELLON,

                                                         Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (December 4, 2018)

Before TJOFLAT, JORDAN and FAY, Circuit Judges.

PER CURIAM:
              Case: 18-10353     Date Filed: 12/04/2018    Page: 2 of 4


      Carlos Coletta, a debtor proceeding pro se, appeals the District Court’s order

affirming the Bankruptcy Court’s grant of relief from an automatic stay to The

Bank of New York Mellon (“Mellon”). He argues that the Bankruptcy Court erred

because it did not stipulate whether it was “annulling, terminating, or modifying”

the automatic stay, nor did it stipulate whether the automatic stay would remain in

effect for other creditors. He also argues, relying on 11 U.S.C. § 362(d)(3), that

the stay should not have been lifted before 90 days after the issuance of the order

granting relief from the stay. For the reasons set forth below, we affirm.

      We liberally construe complaints filed by pro se litigants, but issues not

briefed on appeal are deemed abandoned. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (per curiam); see also Albra v. Advan, Inc., 490 F.3d 826, 829

(11th Cir. 2007) (per curiam) (noting that pro se litigants are required to follow

procedural rules). Furthermore, we will generally not consider an issue on appeal

unless it was raised in the district court. Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1331 (11th Cir. 2004).

      Coletta presented two arguments before the District Court. First, he argued

that the Bankruptcy Court erred by terminating the automatic stay when, under 11

U.S.C. § 362(d), the court could have granted a partial lift of the stay. Second,

Coletta argued that the relief the Bankruptcy Court provided left him unprotected

from other creditors.

                                          2
                Case: 18-10353       Date Filed: 12/04/2018      Page: 3 of 4


       On appeal, Coletta presents two seemingly new arguments. First, he argues

that the Bankruptcy Court erred by failing to “stipulate if the stay has been

modified, terminated or annulled” when it “simply [issued] . . . an order granting

relief from the automatic stay as to ‘Mellon’” without “mention[ing] if the Stay

will remain in effect in regards to the other creditors.” Appellant’s Br. at 10.

Second, Coletta argues that the stay, pursuant to 11 U.S.C. § 362(d)(3), should not

have been lifted before 90 days after the issuance of the order granting Mellon’s

motion.

       The second of Coletta’s arguments on appeal is certainly new—nothing

resembling this argument was made before the District Court. Thus, we decline to

evaluate that argument on the merits. Coletta’s first argument on appeal, although

phrased in a way that makes it seem distinct from his previous argument,

effectively recapitulates his arguments before the District Court: that the

Bankruptcy Court erred by terminating the automatic stay as to all creditors when

it should have lifted the stay only as to Mellon.

       The problem with this argument is not that it’s new.1 The problem is that

Coletta is tilting at windmills: the relief he seeks has already been granted by the

Bankruptcy Court. As the District Court explained, “The bankruptcy court’s order



       1
         We do not read Coletta’s argument as a general challenge to the Bankruptcy Court’s
order granting Mellon relief from the stay. Any argument to that effect would be barred as new.
                                               3
              Case: 18-10353    Date Filed: 12/04/2018     Page: 4 of 4


is, in fact, limited to only Bank Mellon and Bank Mellon’s interest in the Hialeah

property. Further, the bankruptcy court’s order granting Bank Mellon relief from

the stay does not affect the protections Coletta may have from his secured creditors

in his bankruptcy case.” Coletta v. Bank of N.Y. Mellon, No. 17-23174-Civ-Scola,

2018 WL 566450, at *1 (S.D. Fla. Jan. 22, 2018) (emphasis added).

      Accordingly, we affirm the District Court’s order.

      AFFIRMED.




                                         4